Judgment, Supreme Court, Bronx County (John Collins, J.), rendered January 6, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of AVz to 9 years, unanimously affirmed.
The jury’s verdict was amply supported by evidence of guilt, including the undercover officer’s eyewitness testimony of a drug transaction, and the recovery of drugs from defendant’s flashlight and the prerecorded buy money from his person. Concur — Sullivan, J. P., Ellerin, Asch and Tom, JJ.